                  Case 1:13-mj-00229-BAM Document 4 Filed 03/17/21 Page 1 of 1

 1

 2

 3

 4

 5                               IN THE UNITED STATES DISTRICT COURT

 6                                 EASTERN DISTRICT OF CALIFORNIA

 7
     UNITED STATES OF AMERICA,                        CASE NO. 1:13-MJ-00229-BAM
 8
                                 Plaintiff,           ORDER
 9
                            v.
10
     FRANCISCO CARDENAS JR.,
11
                                 Defendant.
12

13
            The United States of America has moved for dismissal of this criminal complaint dated October
14
     29, 2013 (ECF No. 1) without prejudice.
15
            The Court will grant the government’s request and dismiss the criminal complaint without
16
     prejudice.
17

18 IT IS SO ORDERED.

19
        Dated:       March 17, 2021                         /s/
20
                                                     UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28



30
